Case 1:19-cr-00499-ALC Document 64 Filed 07/26/21 Page 1of1

 

USDC SDNY
DOCUMENT ELECTRO
FILED NICALLY
UNITED STATES DISTRICT COURT DOCH
SOUTHERN DISTRICT OF NEW YORK DATE FILED; 126-2)
x
United States of America,
ORDER
19-CR-499 (ALC)
-against-
Jose Martes,
x

 

ANDREW L. CARTER, JR., United States District Judge:
The sentencing set for August 10, 2021 is adjourned to August 26, 2021 at 12:00 p.m.
SO ORDERED.

Dated: New York, New York

- (ridin. 7 Camg

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 
